          Case 1:19-cv-07076-PAE Document 34 Filed 07/01/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 REAN SMITH,

                                        Plaintiff,                       19 Civ. 7076 (PAE)
                         -v-
                                                                               ORDER
 CALYPSO CHARTER CRUISES, INC., et al.,

                                        Defendant.


PAUL A. ENGELMAYER, District Judge:

       As discussed in today’s conference, the Court grants Smith leave to amend his complaint,

for purposes of adding a basis for diversity jurisdiction. He must file the amended complaint by

July 8, 2020, and defendants are to file their amended answer by July 15, 2020.

       The Court authorizes limited discovery on the employer-employee relationship between

Smith and defendants. That limited discovery ends on September 25, 2020. The parties are then

to file a joint letter updating the Court as to the result of that discovery by October 2, 2020.

       The Court anticipates defendants filing a motion for summary judgment on the employer-

employee issue. The briefing schedule for that motion is as follows:

   •   The joint statement of facts is due October 9, 2020;

   •   Defendants’ opening brief in support of their motion for summary judgment is due

       October 23, 2020;

   •   Smith’s brief in opposition to defendants’ motion is due November 6, 2020; and

   •   Defendants’ reply brief is due November 13, 2020.
         Case 1:19-cv-07076-PAE Document 34 Filed 07/01/20 Page 2 of 2



       At the conference today, the Court denied defendants’ motion for judgment on the

pleadings without prejudice. The Clerk of Court is respectfully directed to terminate the motions

pending at dockets 24 and 26.

       SO ORDERED.



                                                         PaJA.�
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: July 1, 2020
       New York, New York




                                                2
